DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:  Independent claims 1 and 15 identify the uniquely distinct feature of a pairing system and method for establishing communication between a plurality of external devices and a cochlear implant with near field communication devices provided in the pairing device and an external housing having a plurality of compartments arranged in a first configuration with a unique position within the external housing, each of the plurality of compartments housing an external device capable of wirelessly interfacing with a cochlear implant system and an external pairing device with a plurality of near field communication devices arranged in a configuration corresponding to the first configuration and aligned with a corresponding one of the plurality of compartments of the external housing to provide communication between a programming device and one or more external devices, each contained within a different compartment of the external housing in combination with all the disclosed limitations of claims 1 and 15.
The closest prior art, Chandramohan et al. (US 20170094396A1) discloses a pairing system an external housing having a first surface, the external housing further comprises a plurality of compartments arranged in a first configuration such that each of the plurality of compartments has a unique position within the external housing relative to the first surface and wherein each of the plurality of compartments is configured to house an external device capable of wirelessly interfacing with a plurality of earbuds and an external pairing device comprising a second surface, the external pairing device is configured to provide communication between a programming device and one or more external devices but fails to teach a cochlear implant with near field communication devices provided in the pairing device and an external housing having a plurality of compartments arranged in a first configuration with a unique position within the external housing, each of the plurality of compartments housing an external device capable of wirelessly interfacing with a cochlear implant system and an external pairing device with a plurality of near field communication devices arranged in a configuration corresponding to the first configuration and aligned with a corresponding one of the plurality of compartments of the external housing; El-Hoiydi et al. (US 9504076B2) discloses a pairing method for establishing a wireless audio network with first and second audio devices having first and second transceivers, the first audio device being an audio signal transmission unit with a user operable switch, and the first and second audio devices being assistive listening devices, periodically the second transceiver listens for pairing information, at at least one public frequency channel, operating the switch by the user to initiate pairing at any time during operation of the first audio device, the first transceiver transmitting pairing information at said at least one public frequency channel upon operation of the switch, the second audio device automatically pairs to the first audio device upon reception of pairing information from the first transceiver but fails to teach a cochlear implant with near field communication devices provided in the pairing device and an external housing having a plurality of compartments arranged in a first configuration with a unique position within the external housing, each of the plurality of compartments housing an external device capable of wirelessly interfacing with a cochlear implant system and an external pairing device with a plurality of near field communication devices arranged in a configuration corresponding to the first configuration and aligned with a corresponding one of the plurality of compartments of the external housing; and Bagazov et al. (US 20210084417A1) discloses wireless pairing a hearing device to a computing device using a near field communication tag but fails to teach a cochlear implant with near field communication devices provided in the pairing device and an external housing having a plurality of compartments arranged in a first configuration with a unique position within the external housing, each of the plurality of compartments housing an external device capable of wirelessly interfacing with a cochlear implant system and an external pairing device with a plurality of near field communication devices arranged in a configuration corresponding to the first configuration and aligned with a corresponding one of the plurality of compartments of the external housing. The prior art fails to anticipate or render the independent claims obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496. The examiner can normally be reached Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-2:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        9 September 2022